DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (WO 2020/080053).
Regarding claim 1, Kimura (abstract) discloses an imaging lens comprising a first lens having positive refractive power, a second lens having positive refractive power, a third lens having negative refractive power, a fourth lens having negative refractive power, a fifth lens, a sixth lens, a seventh lens, an eighth lens, and a ninth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point.
Regarding claim 2, Kimura (table 1) further discloses that the second lens has a focal length f2 so that the following conditional expression is satisfied: 0.3 < f2/f = 6.295/6.279 = 1.00 < 1.2, where f is a focal length of a whole lens system.
Regarding claim 3, Kimura (table 1) further discloses that the third lens has a focal length f3 so that the following conditional expression is satisfied: -3.5 < f3/f = -9.450/6.279 = -1.51 < -1.0, where f is a focal length of a whole lens system.
Regarding claim 5, Kimura (table 1) further discloses that the ninth lens has a focal length f9 so that the following conditional expression is satisfied: -4.0 < f9/f = -14.989/6.279 = -2.39 < -0.5, where f is a focal length of a whole lens system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (WO 2020/080053), as described in claim 1.
Regarding claim 4, Kimura (table 13) further discloses that the third lens has a focal length f3 and the fourth lens has a focal length f4 so that the following conditional expression is satisfied: 4 < f4/f3 = 75.685/-10.370 = -7.30 => 7.3 < 20. 5.  Although Kimura’s f4 is positive, Kimura discloses the teaching (abstract) that f4 can be positive or negative.  Therefore, it would have been obvious to one of ordinary skill in the art to select the negative refractive power for the fourth lens for application-specific purpose.

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/
Primary Examiner, Art Unit 2872
9/26/22